Fourth Court of Appeals
                                San Antonio, Texas
                                     August 27, 2014

                                   No. 04-14-00526-CR

                              EX PARTE Gregory JONES,

          From the Criminal District Court, Magistrate Court, Bexar County, Texas
                               Trial Court No. 2014W0238
                      Honorable Andrew Carruthers, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due September 18, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court